Exhibit 10.1 G
(TEXTRON LOGO) [b74351tib7435108.gif]
Notice of Grant of Cash-Settled Restricted Stock Units
and Restricted Stock Unit Agreement
 

     
<<Name>>
  RS No.: <<Grant #>>
<<Address>>
  Plan: 2007
<<City>>, <<State>> <<ZIP>>
  ID: <<Emp ID>>
<<Country>>
  Location: <<Business Unit>>

     
 
     Effective <>, 2009, pursuant to the 2007 Long-Term Incentive Plan (the
“Plan”), you have been granted <<Unit Total>> Cash-Settled Restricted Stock
Units (“RSUs”) which constitute the right to receive the cash equivalent of
<<Unit Total>> shares of Common Stock of Textron Inc., valued as provided in the
Cash-Settled Restricted Stock Unit Terms and Conditions (1/2009) (the “Terms and
Conditions”). This grant is governed by the Terms and Conditions and the Plan,
both of which are available on the Textron Enterprise Intranet, and is subject
to the Cash-Settled Restricted Stock Unit Non-Competition Agreement (1/2009
version) attached hereto.
     The Period of Restriction will end on the dates shown below and the cash
value of the RSUs will become payable to you within thirty (30) days after the
Period of Restriction ends, subject to earlier expiration or termination of your
RSUs as provided in the Terms and Conditions:

          RSUs       Vest Date
<<Units 1>>
      <>
<<Units 2>>
      <>
<<Units 3>>
      <>
<<Units 4>>
      <>
<<Units 5>>
      <>    
 
   
<<Unit Total>>
           
 
   

   
 
      By your signature and the Company’s signature below, you and the Company
agree that this grant is governed by the attached Terms and Conditions and the
Plan, both of which are available on the Textron Enterprise Intranet. In
addition, you agree that this grant is subject to the Cash-Settled Restricted
Stock Unit Non-Competition Agreement (1/2009 version) attached hereto, the terms
of which are fully incorporated herein.

 
TEXTRON INC.

         
By:
       
 
       
 
      Date
 
       
Agreed by:
       
 
       
 
      Date

Please retain a copy of this signed agreement and return the original to
your Human Resources Department within 30 days of receipt of this document.

 



--------------------------------------------------------------------------------



 



TEXTRON INC.
TEXTRON 2007 LONG-TERM INCENTIVE PLAN
CASH-SETTLED RESTRICTED STOCK UNIT (WITH DIVIDEND EQUIVALENTS)
TERMS AND CONDITIONS
(1/2009)
____________________

•   Pursuant to the 2007 Long-Term Incentive Plan (the “Plan”), Textron has
awarded to executive the number of Cash-Settled Restricted Stock Units (“RSUs”)
set forth on the applicable Notice of Grant signed by Textron and Grantee on the
terms and conditions herein set forth. Each RSU constitutes the right to receive
cash equal to the fair market value of one share (a “Share”) of Common Stock.
The RSUs payable to the executive in accordance with the provisions of this
agreement shall be paid solely in cash based on the fair market value of the
Common Stock, determined (except as provided below with respect to payment of a
Pro-Rata Portion) based on the closing price of Textron’s common stock, as
reported on the New York Stock Exchange, when the Period of Restriction ends. As
the applicable “Period of Restriction” lapses, Textron will pay to the executive
cash equal to the aggregate value of the RSUs, subject to withholding taxes. The
cash payment shall be made within thirty (30) days following the date when the
Period of Restriction ends.   •   If the executive’s employment with Textron
shall terminate for “Cause,” all payments which may be made pursuant to the
Restricted Stock Units awarded to the executive that are still subject to the
applicable “Period of Restriction” shall be forfeited.   •   Except as otherwise
provided herein, the executive shall forfeit outstanding RSUs if the executive’s
employment with Textron ends for any reason prior to the end of the Period of
Restriction applicable to such RSUs; provided that if the executive’s employment
ends (other than for Cause) prior to such date, and at least six months after
the date of grant, because of “Disability,” death or after the executive has
become eligible for “Early or Normal Retirement,” the executive or the
executive’s estate will receive a cash payment for a “Pro-Rata Portion” of the
value of such RSUs (subject to withholding taxes) 30 days after the executive’s
Disability or death, or six months after the executive’s retirement. The amount
of the cash payment shall be determined based on the closing price of Textron’s
common stock, as reported on the New York Stock Exchange, on the first business
day after the date of the executive’s Disability or death, or (in the event of
the executive’s retirement) on the first business day after the end of the
six-month period following the executive’s retirement; and the cash payment
shall be made on the next regular payroll date after the amount is determined.  
•   Notwithstanding the above, the applicable Period of Restriction for the RSUs
shall end immediately upon a “Change in Control” of Textron, as defined in the
Plan. In such instance, Textron shall make a cash payment equal to the aggregate
value of the RSUs to the executive (or to the executive’s estate in the event of
the executive’s death prior to payment), subject to withholding taxes, within
30 days after the Change in Control, provided that the accelerated payment does
not violate Section 409A of the Internal Revenue Code. If the accelerated
payment of the RSUs would violate Section 409A of the Internal Revenue Code, the
payment shall be made on the date when the RSUs would have been paid if no
Change in Control had occurred. Note: Sale of a business unit usually does not
constitute a Change in Control as defined in the Plan. If executive’s employment
with Textron is involuntarily terminated due to the sale of a business that does
not constitute a Change in Control as defined in the Plan, executive’s
outstanding RSUs will be forfeited.

 



--------------------------------------------------------------------------------



 



•   The number of Shares underlying the RSUs awarded to the executive hereunder
shall be equitably adjusted in the event of a stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off, or
any other corporate event affecting the Common Stock, as provided in the Plan,
in order to preserve the benefits or potential benefits intended to be made
available to the Grantee.   •   Nothing in this document shall confer upon the
executive the right to continue in the employment of Textron or affect any right
that Textron may have to terminate the employment of the executive.   •   The
RSUs shall not be assignable or transferable by the executive.   •   The
executive shall not have voting rights with respect to the RSUs.   •   The
executive’s award of RSUs with dividend equivalents shall entitle the executive
to receive an amount equal to any cash dividend declared with respect to the
number of Shares represented by those RSUs, but only to the extent that the RSUs
have neither been converted to a cash payment amount nor been forfeited before
the record date for such dividend. Dividend equivalents are paid at the same
rate and same time that dividend on shares of Common Stock are paid to Textron
shareholders. The dividend equivalent shall be reduced by the amount of any
applicable tax withholding, and the net amount shall be paid in cash to the
executive.   •   The RSUs shall be subject to the terms and conditions of the
Plan in all respects.

DEFINITIONS
“Cause”
     “Cause” shall mean: (i) an act or acts of willful misrepresentation, fraud
or willful dishonesty (other than good faith expense account disputes) by the
executive which in any case is intended to result in his or another person or
entity’s substantial personal enrichment at the expense of Textron; (ii) any
willful misconduct by the executive with regard to Textron, its business, assets
or employees that has, or was intended to have, a material adverse impact
(economic or otherwise) on Textron; (iii) any material, willful and knowing
violation by the executive of (x) Textron’s Business Conduct Guidelines, or
(y) any of his or her fiduciary duties to Textron which in either case has, or
was intended to have, a material adverse impact (economic or otherwise) on
Textron; (iv) the willful or reckless behavior of the executive with regard to a
matter of a material nature which has a material adverse impact (economic or
otherwise) on Textron; (v) the executive’s willful failure to attempt to perform
his or her duties or his or her willful failure to attempt to follow the legal
written direction of the Board, which in either case is not remedied within ten
(10) days after receipt by the executive of a written notice from Textron
specifying the details thereof; or (vi) the executive’s conviction of, or
pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of his position
provided the executive did not have actual knowledge of the actions or in
actions creating the violation of the law or the executive relied in good faith
on the advice of counsel with regard to the legality of such action or inaction
(or the advice of other specifically qualified professionals as to the
appropriate or proper action or inaction to take with regard to matters which
are not matters of legal interpretation); No action or inaction should be deemed
willful if not demonstrably willful and if taken or not taken by the executive
in good faith as not being adverse to the best interests of Textron. Reference
in this paragraph to Textron shall also include direct and indirect subsidiaries
of Textron, and materiality and

 



--------------------------------------------------------------------------------



 



material adverse impact shall be measured based on the action or inaction and
the impact upon, and not the size of, Textron taken as a whole, provided that
after a Change in Control, the size of Textron, taken as a whole, shall be a
relevant factor in determining materiality and material adverse impact.
“Period of Restriction”
For the purposes of this grant, the Period of Restriction means, for any RSU,
the period prior to the date on which such RSU vests and the holder becomes
entitled to a cash payment in respect thereof.
“Early or Normal Retirement”
“Early retirement” with Textron is defined as attainment of age 60 or the
completion of 20 years of vesting service or the attainment of age 55 with the
completion of 10 years of vesting service. “Normal retirement” with Textron is
age 65.
“Disability”
“Disability” shall mean, for purposes of this Award, the inability of the
executive to engage in any substantial gainful activity due to injury, illness,
disease, or bodily or mental infirmity which can be expected to result in death
or is expected to be permanent, and which results in the executive’s being
“disabled” within the meaning of Section 409A(a)(2)(C) of the Internal Revenue
Code. An individual shall not be considered disabled unless executive furnishes
proof of the existence thereof. Textron may required the existence or
non-existence of a disability to be determined by a physician whose selection is
mutually agreed upon by the executive (or his or her representatives) and
Textron.
“Pro-Rata Portion”
“Pro-Rata Portion” shall mean the number of complete or partial months of
executive’s active service to Textron during the Period of Restriction divided
by the number of months in the Period of Restriction. An employee must be
employed by Textron for a minimum of six month after the grant date before the
employee is entitled to any pro-rata payment in respect of the RSUs.

 



--------------------------------------------------------------------------------



 



TEXTRON INC.
CASH-SETTLED RESTRICTED STOCK UNIT NON-COMPETITION AGREEMENT
(1/2009)
You have been granted Cash-Settled Restricted Stock Units (“RSUs”) pursuant to
the Textron 2007 Long-Term Incentive Plan (the “Plan”). Textron grants RSUs to
attract, retain and reward employees, to increase identification with Textron’s
interests, and to provide incentive for remaining with and enhancing the value
of Textron over the long-term. In consideration for granting RSUs to you, please
acknowledge that you have read and agree to this Cash-Settled Restricted Stock
Unit Non-Competition Agreement by signing the attached Notice of Grant of
Cash-Settled Restricted Stock Unit and Restricted Stock Unit Agreement.
Agreement regarding Your Restricted Stock Units

1.   Forfeiture of RSUs and required repayment if you engage in certain
competitive activities       If at any time during the Period of Restriction (as
defined in the Notice of Grant of Cash-Settled Restricted Stock Unit and
Restricted Stock Unit Agreement) while you are a Company employee, or within two
years after the termination of your employment, you do any of the following
activities:

  (a)   engage in any business which competes with the Company’s business (as
defined in Paragraph 2) within the Restricted Territory (as defined in
Paragraph 3); or     (b)   solicit customers, business or orders or sell any
products and services (i) in competition with the Company’s business within the
Restricted Territory or (ii) for any business, wherever located, that competes
with the Company’s business within the Restricted Territory; or     (c)  
divert, entice or otherwise take away customers, business or orders of the
Company within the Restricted Territory, or attempt to do so; or     (d)  
promote or assist, financially or otherwise, any firm, corporation or other
entity engaged in any business which competes with the Company’s business within
the Restricted Territory;

    then your right to receive any cash payment in respect of the RSUs shall be
forfeited effective the date you enter into such activity, and you will be
required to repay Textron an amount equal to any cash payment paid to you in
respect of the RSUs on the date beginning 180 days prior to the earlier of
(a) your termination of employment or (b) the date you engage in such activity,
or at any time after such date. You will be in violation of Paragraph 1 if you
engage in any or all of the activities discussed in this Paragraph directly as
an individual or indirectly as an employee, representative, consultant or in any
other capacity on behalf of any firm, corporation or other entity.

2.   Company’s business — Defined for the purpose of this Agreement:

  (a)   the Company shall include Textron and all subsidiary, affiliated or
related companies or operations of Textron, and     (b)   the Company’s business
shall include the products manufactured, marketed and sold and/or the services
provided by any operation of the Company for which you have worked or to which
you were assigned or had responsibility (either direct or

 



--------------------------------------------------------------------------------



 



      supervisory), at the time of the termination of your employment and any
time during the two-year period prior to such termination.

3.   Restricted Territory — Defined For the purpose of Paragraph 1, the
Restricted Territory shall be defined as and limited to:

  (a)   the geographic area(s) within a one hundred (100) mile radius of any and
all Company location(s) in or for which you have worked or to which you were
assigned or had responsibility (either direct or supervisory), at the time of
the termination of your employment and at any time during the two-year period
prior to such termination; and     (b)   all of the specific customer accounts,
whether within or outside of the geographic area described in (a) above, with
which you have had any contact or for which you have had any responsibility
(either direct or supervisory), at the time of termination of your employment
and at any time during the two-year period prior to such termination.

4.   Forfeiture of RSUs and required repayment if you engage in certain
solicitation activities       If you directly or indirectly solicit or induce or
attempt to solicit or induce any employee(s), sales representative(s), agent(s)
or consultant(s) of the Company to terminate their employment, representation or
other association with the Company, then your right to receive any cash payment
in respect of the RSUs shall be forfeited effective the date you enter into such
activity and you will be required to repay Textron an amount equal to any cash
payment paid to you in respect of the RSUs on the date beginning 180 days prior
to the earlier of (a) your termination of employment or (b) the date you engage
in such activity, or at any time after such date.   5.   Forfeiture of RSUs and
required repayment if you disclose confidential information       You
specifically acknowledge that any trade secrets or confidential business and
technical information of the Company or its suppliers or customers, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by you or the Company, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use;
that reasonable efforts have been made by the Company to maintain the secrecy of
such information; that such information is the sole property of the Company or
its suppliers or customers and that any retention, use or disclosure of such
information by you during your employment (except in the course of performing
your duties and obligations of employment with the Company) or after termination
thereof, shall constitute a misappropriation of the trade secrets of the Company
or its suppliers or customers. If you directly or indirectly misappropriate any
such trade secrets, then your right to receive any cash payment in respect of
the RSUs shall be forfeited effective the date you enter into such activity and
you will be required to repay Textron an amount equal to any cash payment paid
to you in respect of the RSUs on the date beginning 180 days prior to the
earlier of (a) your termination of employment or (b) the date you engage in such
activity, or at any time after such date.   6.   Organization and Compensation
Committee Discretion       You may be released from your obligations under
Paragraph 1, 4 and 5 above only if the Organization and Compensation Committee
of the Board of Directors (or its duly appointed agent) determines in its sole
discretion that such action is in the best interests of Textron.

 



--------------------------------------------------------------------------------



 



7.   Severability       The parties agree that each provision contained in this
Agreement shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity or subject, then such provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the extent compatible with the applicable law.

 